DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed March 15, 2022 is acknowledged.  Claims 24, 26, 29-33, and 36-40 are pending in the application.  Claims 1-23, 25, 27, 28, 34, 35, and 41-49 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims
Claims 24, 26, 29, 30, 31, 32, and 36 have been amended to change the compound numbers listed in the claims to their corresponding structures.
In claim 24 at lines 3-4 after “of”, delete “compounds 10, 23, 24, 25, 29, 36, 37, 38, 48, 54, 56, 60, 61, 65, 66, 83, 84, 87, and 94”
In claim 24 at line 3 after “of”, insert “
    PNG
    media_image1.png
    179
    771
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    286
    385
    media_image2.png
    Greyscale
,



    PNG
    media_image3.png
    293
    398
    media_image3.png
    Greyscale
,



    PNG
    media_image4.png
    295
    408
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    467
    326
    media_image5.png
    Greyscale
,



    PNG
    media_image6.png
    398
    746
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    326
    745
    media_image7.png
    Greyscale
,



    PNG
    media_image8.png
    517
    748
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    411
    697
    media_image9.png
    Greyscale
,



    PNG
    media_image10.png
    226
    435
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    227
    323
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    422
    379
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    220
    351
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    356
    300
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    279
    450
    media_image15.png
    Greyscale
,



    PNG
    media_image16.png
    219
    756
    media_image16.png
    Greyscale
,



    PNG
    media_image17.png
    136
    546
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    199
    748
    media_image18.png
    Greyscale
, 

and 
									


“

    PNG
    media_image19.png
    285
    353
    media_image19.png
    Greyscale


In claim 24 at lines 9-10 after “compounds”, delete “12, 13, and 82”
In claim 24 at line 9 after “compounds”, insert “
    PNG
    media_image20.png
    176
    637
    media_image20.png
    Greyscale
,



    PNG
    media_image21.png
    181
    680
    media_image21.png
    Greyscale
,


and
												         “

    PNG
    media_image22.png
    114
    748
    media_image22.png
    Greyscale


In claim 26 at lines 3-4 after “of”, delete “compounds 10, 23, 24, 25, 29, 36, 37, 38, 48, 54, 56, 60, 61, 65, 66, 83, 84, 87, and 94”
In claim 26 at line 3 after “of”, insert “
    PNG
    media_image1.png
    179
    771
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    286
    385
    media_image2.png
    Greyscale
,



    PNG
    media_image3.png
    293
    398
    media_image3.png
    Greyscale
,



    PNG
    media_image4.png
    295
    408
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    467
    326
    media_image5.png
    Greyscale
,



    PNG
    media_image6.png
    398
    746
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    326
    745
    media_image7.png
    Greyscale
,



    PNG
    media_image8.png
    517
    748
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    411
    697
    media_image9.png
    Greyscale
,



    PNG
    media_image10.png
    226
    435
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    227
    323
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    422
    379
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    220
    351
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    356
    300
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    279
    450
    media_image15.png
    Greyscale
,



    PNG
    media_image16.png
    219
    756
    media_image16.png
    Greyscale
,



    PNG
    media_image17.png
    136
    546
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    199
    748
    media_image18.png
    Greyscale
, 

and 		


“

    PNG
    media_image19.png
    285
    353
    media_image19.png
    Greyscale

In claim 26 at line 9 after “comprises, delete “compound 83”
In claim 26 at line 9 after “comprises” insert “
“

    PNG
    media_image23.png
    220
    760
    media_image23.png
    Greyscale


In claim 29 at line 4 after “from”, delete “compound 83”
In claim 29 at line 4 after “from”, insert “the group consisting of 

    PNG
    media_image1.png
    179
    771
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    286
    385
    media_image2.png
    Greyscale
,



    PNG
    media_image3.png
    293
    398
    media_image3.png
    Greyscale
,



    PNG
    media_image4.png
    295
    408
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    467
    326
    media_image5.png
    Greyscale
,



    PNG
    media_image6.png
    398
    746
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    326
    745
    media_image7.png
    Greyscale
,



    PNG
    media_image8.png
    517
    748
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    411
    697
    media_image9.png
    Greyscale
,



    PNG
    media_image10.png
    226
    435
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    227
    323
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    422
    379
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    220
    351
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    356
    300
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    279
    450
    media_image15.png
    Greyscale
,



    PNG
    media_image16.png
    219
    756
    media_image16.png
    Greyscale
,



    PNG
    media_image17.png
    136
    546
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    199
    748
    media_image18.png
    Greyscale
, 
and
					

    PNG
    media_image19.png
    285
    353
    media_image19.png
    Greyscale
, 
wherein the at least one isolated compound comprises 					
												         “

    PNG
    media_image24.png
    250
    760
    media_image24.png
    Greyscale

In claim 30 at lines 3-4 after “of”, delete “compounds 10, 23, 24, 25, 29, 36, 37, 38, 48, 54, 56, 60, 61, 65, 66, 83, 84, 87, and 94”
In claim 30 at line 3 after “of”, insert “
    PNG
    media_image1.png
    179
    771
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    286
    385
    media_image2.png
    Greyscale
,



    PNG
    media_image3.png
    293
    398
    media_image3.png
    Greyscale
,



    PNG
    media_image4.png
    295
    408
    media_image4.png
    Greyscale
,




    PNG
    media_image5.png
    467
    326
    media_image5.png
    Greyscale
,



    PNG
    media_image6.png
    398
    746
    media_image6.png
    Greyscale
,



    PNG
    media_image7.png
    326
    745
    media_image7.png
    Greyscale
,



    PNG
    media_image8.png
    517
    748
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    411
    697
    media_image9.png
    Greyscale
,



    PNG
    media_image10.png
    226
    435
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    227
    323
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    422
    379
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    220
    351
    media_image13.png
    Greyscale
,


    PNG
    media_image14.png
    356
    300
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    279
    450
    media_image15.png
    Greyscale
,



    PNG
    media_image16.png
    219
    756
    media_image16.png
    Greyscale
,



    PNG
    media_image17.png
    136
    546
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    199
    748
    media_image18.png
    Greyscale
, 

and 
									 “

    PNG
    media_image19.png
    285
    353
    media_image19.png
    Greyscale


In claim 30 at line 10 after “of”, delete “compounds 3, 13, 49, 53, and 93”
In claim 30 at line 10 after “of”, insert “

    PNG
    media_image25.png
    344
    463
    media_image25.png
    Greyscale
,


    PNG
    media_image26.png
    183
    686
    media_image26.png
    Greyscale
,


    PNG
    media_image27.png
    205
    593
    media_image27.png
    Greyscale
,



    PNG
    media_image28.png
    190
    278
    media_image28.png
    Greyscale
,

and			

    PNG
    media_image29.png
    289
    321
    media_image29.png
    Greyscale


In claim 31 at lines 3-4 after “of”, delete “compounds 10, 23, 24, 25, 29, 36, 37, 38, 48, 54, 56, 60, 61, 65, 66, 83, 84, 87, and 94”
In claim 31 at line 3 after “of”, insert “
    PNG
    media_image1.png
    179
    771
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    286
    385
    media_image2.png
    Greyscale
,



    PNG
    media_image3.png
    293
    398
    media_image3.png
    Greyscale
,



    PNG
    media_image4.png
    295
    408
    media_image4.png
    Greyscale
,




    PNG
    media_image5.png
    467
    326
    media_image5.png
    Greyscale
,



    PNG
    media_image6.png
    398
    746
    media_image6.png
    Greyscale
,



    PNG
    media_image7.png
    326
    745
    media_image7.png
    Greyscale
,



    PNG
    media_image8.png
    517
    748
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    411
    697
    media_image9.png
    Greyscale
,



    PNG
    media_image10.png
    226
    435
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    227
    323
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    422
    379
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    220
    351
    media_image13.png
    Greyscale
,


    PNG
    media_image14.png
    356
    300
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    279
    450
    media_image15.png
    Greyscale
,



    PNG
    media_image16.png
    219
    756
    media_image16.png
    Greyscale
,


    PNG
    media_image17.png
    136
    546
    media_image17.png
    Greyscale
,




    PNG
    media_image18.png
    199
    748
    media_image18.png
    Greyscale
, 




and 
									
 “

    PNG
    media_image19.png
    285
    353
    media_image19.png
    Greyscale

In claim 31 at line 10 after “of”, delete “compounds 3, 13, and 53”
In claim 31 at line 10 after “of”, insert “

    PNG
    media_image25.png
    344
    463
    media_image25.png
    Greyscale
,


    PNG
    media_image26.png
    183
    686
    media_image26.png
    Greyscale
,


and


							“

    PNG
    media_image28.png
    190
    278
    media_image28.png
    Greyscale


In claim 32 at lines 3-4 after “of”, delete “compounds 10, 23, 24, 25, 29, 36, 37, 38, 48, 54, 56, 60, 61, 65, 66, 83, 84, 87, and 94” 
In claim 32 at line 3 after “of”, insert “
    PNG
    media_image1.png
    179
    771
    media_image1.png
    Greyscale
,



    PNG
    media_image2.png
    286
    385
    media_image2.png
    Greyscale
,



    PNG
    media_image3.png
    293
    398
    media_image3.png
    Greyscale
,



    PNG
    media_image4.png
    295
    408
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    467
    326
    media_image5.png
    Greyscale
,



    PNG
    media_image6.png
    398
    746
    media_image6.png
    Greyscale
,



    PNG
    media_image7.png
    326
    745
    media_image7.png
    Greyscale
,



    PNG
    media_image8.png
    517
    748
    media_image8.png
    Greyscale
,



    PNG
    media_image9.png
    411
    697
    media_image9.png
    Greyscale
,



    PNG
    media_image10.png
    226
    435
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    227
    323
    media_image11.png
    Greyscale
,



    PNG
    media_image12.png
    422
    379
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    220
    351
    media_image13.png
    Greyscale
,


    PNG
    media_image14.png
    356
    300
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    279
    450
    media_image15.png
    Greyscale
,



    PNG
    media_image16.png
    219
    756
    media_image16.png
    Greyscale
,



    PNG
    media_image17.png
    136
    546
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    199
    748
    media_image18.png
    Greyscale
, 

and 
									

“

    PNG
    media_image19.png
    285
    353
    media_image19.png
    Greyscale


In claim 36 at lines 3-4 after “of”, delete “compounds 10, 23, 24, 25, 29, 36, 37, 38, 48, 54, 56, 60, 61, 65, 66, 83, 84, 87, and 94” 
In claim 36 at line 3 after “of”, insert “
    PNG
    media_image1.png
    179
    771
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    286
    385
    media_image2.png
    Greyscale
,



    PNG
    media_image3.png
    293
    398
    media_image3.png
    Greyscale
,



    PNG
    media_image4.png
    295
    408
    media_image4.png
    Greyscale
,

    PNG
    media_image5.png
    467
    326
    media_image5.png
    Greyscale
,



    PNG
    media_image6.png
    398
    746
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    326
    745
    media_image7.png
    Greyscale
,



    PNG
    media_image8.png
    517
    748
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    411
    697
    media_image9.png
    Greyscale
,



    PNG
    media_image10.png
    226
    435
    media_image10.png
    Greyscale
,


    PNG
    media_image11.png
    227
    323
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    422
    379
    media_image12.png
    Greyscale
,


    PNG
    media_image13.png
    220
    351
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    356
    300
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    279
    450
    media_image15.png
    Greyscale
,



    PNG
    media_image16.png
    219
    756
    media_image16.png
    Greyscale
,



    PNG
    media_image17.png
    136
    546
    media_image17.png
    Greyscale
,


    PNG
    media_image18.png
    199
    748
    media_image18.png
    Greyscale
, 

and 
									“

    PNG
    media_image19.png
    285
    353
    media_image19.png
    Greyscale


Allowable Subject Matter
Claims 24, 26, 29-33, and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason(s) for allowance is that the Patent Trial Appeal Board (PTAB) affirmed the 35 USC 103(a) rejection(s) of independent claim 21 over Jones in view of Matthewson, Jones in view of Heymann, Jones in view of Ferdani, and Jones in view of Ekong, but reversed 35 USC 103(a) rejection(s) of claims 26 and 29 over Jones in view of Segal, claims 24, 30, and 31 over Jones in view of Segal and DeSimone, and claims 24, 32, 33, and 36-40 over Jones in view of Segal and Rafi.  See PTAB decision dated January 19, 2022.  Since claims 24, 26, 29-32, and 36 depend upon independent claim 21, Applicant has cancelled independent claim 21 as well as presented dependent claims 24, 26, 29-32, and 36 in independent form in the response filed March 15, 2022.
In light of the decision and the claim amendments, it is clear that the rejection of record is untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793